HARVEY, District Judge,
was of opinion, that this case furnished sufficient reasons for an exception to the general rale, which gives to the parent the proceeds of the labor and industry of minor children. And, in adopting this conclusion, he was not aware that the creditors of the bankrupt had any just grounds for complaint. For, from the facts disclosed, it might safely be presumed, that the effects of the bankrupt were none the less, in consequence of this agreement of the father with these boys; but, on the other hand, the strong presumption was, that they were increased by reason of the greater diligence and constant attendance on the business of the father, by his sons, considering it for their own interest to be trustworthy and faithful. He considered it no forced construction, to view this transaction in the character of a daily task, required to be performed by these minors, and after the performance of which, the residue of the time, with all its advantages and all that might be realized from it, to be at their disposal. This, he presumed, was a practice of no unfre-quent occurrence; but the gross injustice oi a father, in taking away a small pittance, earned under such circumstances, must be obvious to every one, however strongly it may be urged and supported by strict legal construction. Moreover, he thought the creditors had no equitable claim to this property, for the reason, that it never was considered the property of the bankrupt, and of course he never could have received any further indulgence, or, additional credit from them on this account. The books of the savings bank, and the collector’s tax book, have always shown this deposit and these bank shares, to be the property of these boys. His opinion, therefore, was, that this property could not be claimed by the assignee.